REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on April 11th, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on April 11th, 2022 with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claim 1, the closest prior art is Fan (US 2016/0287067 A1) in view of Watanabe et al. (US 2015/0351623 A1) and further in view of Polland et al. (US 2007/0273828 A1).
Regarding claim 1, Fan teaches a method for evaluating toric contact lens rotational stability on-eye, the method comprising the steps of:
providing lens wearers with an electronic device including a camera and at least a first contact lens with visible fiducial markers;
instructing lens wearers to properly orient said camera;
instructing lens wearers to photograph each eye while wearing their contact lens; and
analyzing photographs of the contact lens on-eye using image processing software to determine the angle of the first contact lens with visible fiducial markers relative to a reference line connecting the nasal and temporal canthi to calculate and characterize the distribution of contact lens rotation data.
Watanabe further teaches wherein the electronic device has a macro lens and eyecup attachment that facilitates correct and reproducible orientation of said camera relative to said lens wearers, wherein the eyecup has a first end attached to said macro lens, and an opposing free second end defined by a three dimensional, non-planar, asymmetric peripheral edge having a shape adapted for placement in contact with skin surrounding an eye of said lens wearers, said peripheral edge including a first portion that is planar and a second portion that is non-planar and projects outwardly away from the plane of the first portion in a direction away from said first end of said eyecup, wherein said second portion enables repeatable distance and angular orientation of the camera relative to said eye of said lens wearers; instructing lens wearers to use said eyecup attachment when properly orienting the camera.
Pollard further teaches photographing at fixed time intervals over an extended time period using the electronic device with said camera properly oriented each time, and calculating and characterizing the distribution of contact lens rotation data over the extended time period.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including instructing lens wearers to photograph each eye while engaged in different activities and tasks using the electronic device with said camera properly oriented each time.

Regarding claim 2, this claim depends on an allowed base claim and is thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872